Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onozuka (US 7,661,912).
Regarding claim 1, Onozuka discloses a damping apparatus for damping vibrations of a tool-holding apparatus during the machining of a workpiece (See Figure 8), wherein the damping apparatus has predetermined non-adjustable damping properties set by a damping body 11 having a predetermined mass (Note: the mass of the damping body does not change during operation) and a first end and a second end (See Figure 8), and damping devices arranged on the first and second ends comprising a bearing pin (Note: the axial extensions on either side of the weight 11 into which bolts 51 are threaded) that moves with the damping body 11 and a fixed bearing bush 24,25 spaced from the damping body 11 that surrounds the bearing pin in the circumferential direction (See Figure 8; Note: the spacers 24,25 surround the axial extensions of the weight 11), wherein arranged between the bearing pin and the bearing bush 24,25 is an 
Regarding claim 3, Onozuka discloses wherein the bearing bush 24,25 is positioned to limit the axial movement of the damping body 11 in the axial direction (See Figures 8 and 9).
Regarding claim 10, Onozuka discloses wherein the bearing pin (Note: the axial extensions on either side of the weight 11 into which bolts 51 are threaded) of each damping device is formed as a separate hollow pin (See Figures 8 and 9) (Note: each pin has a hollow portion in which bolts 51 are mounted).
Regarding claim 12, Onozuka discloses wherein the two sealing rings 31,32,33,34 of each damping device are of identical configuration (See Figure 8).
Regarding claim 13, Onozuka discloses the two damping devices are of identical configuration (See Figure 8).
Regarding claim 14, Onozuka discloses wherein the damping devices are releasably connectible to the damping body (See Figure 8) (Note: the dampening devices are held in place via threaded bolts 51).
Regarding claim 15, Onozuka discloses wherein the damping devices each form an interchangeable damping module which can be removed and replaced with another damping module (See Figure 8) (Note: the dampening devices are held in place via threaded bolts 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozuka (US 7,661,912).
Regarding claim 11, Onozuka discloses the dampening apparatus of claim 1 as set forth above.  Onozuka does not disclose wherein the bearing pin is a different material than the damping body.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Onozuka such that the bearing pin is a different material than the dampening body since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, one of ordinary skill in the art would modify the pin material to be a different material than the dampening body in order to control the mass of the dampening body while maintaining the rigidity of the pin.

Allowable Subject Matter
Claim 20 is allowed.
Claims 2, 4-9, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/07/22 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
As now set forth in claim 1, “the damping apparatus has predetermined non-adjustable damping properties.”  The cited art of Onozuka teaches away from such a device as the device of Onozuka is specifically designed so that “it is possible to accurately adjust the damping characteristics of the relative movement of the weight part with respect to the tool body by changing the thickness of the viscous fluid layer.” And “the damping characteristics of the weight part can be adjusted and “as a result, it is possible to adjust the vibration damping characteristics of the weight part.”
Examiner respectfully disagrees.  The specification of Onozuka (Col. 4, Lines 23-25) states that the thickness of the viscous fluid layer may be adjusted to modify the dampening properties.  However, the dampening properties are predetermined base on the viscous fluid layer thickness used and cannot be modified once the tool has been assembled and in use.  Additionally, the portion Onozuka which Applicant has cited is 
Further, the damping devices comprising “ a fixed bearing bush spaced from the damping body that surrounds the bearing pin in the circumferential direction”, is not taught by Onozuka in any way.
Examiner respectfully disagrees.  Onozuka discloses a bearing bush 24,25 spaced from a damping body 11 that surrounds a bearing pin 11a,11b in the circumferential direction (See Figures 8 and 9).
The area 42 is Onozuka is not formed “between the bearing pin and the bearing bush” as claimed.
Examiner respectfully disagrees.  Claim 1 recites “…where arranged between the bearing pin and the bearing push is an annular space which is filled with a predetermined damping fluid…”  Onozuka discloses wherein arranged between the bearing pin (Note: the axial extensions on either side of the weight 11 into which bolts 51 are threaded) and the bearing bush 24,25 is an annular space 61a,61b which is filled with a predetermined damping fluid 62 (Col. 11, Lines 12-16).
Further, the claimed “two sealing rings each provide predetermined elastic deformation relative to the bearing pin and bearing bush” is not taught or made obvious by the cited art.
Examiner respectfully disagrees.  Onozuka discloses two sealing rings 31,32,33,34 disposed between the bearing pin and the bearing bush 24,25 (See Figures 
Examiner agrees with Applicant’s arguments with respect to the JP’558 reference and claim 2 has been objected to as being allowable as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722